Name: Commission Regulation (EEC) No 2202/85 of 30 July 1985 fixing for the 1985/86 marketing year the reference price for clementines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 85 Official Journal of the European Communities No L 204/21 COMMISSION REGULATION (EEC) No 2202/85 of 30 July 1985 fixing for the 1985/86 marketing year the reference price for Clementines  the standard rate of transport costs in the current marketing year ; Whereas the resulting figure may nevertheless not exceed the arithmetic mean of producer prices in each Member State, with regard to Article 23 , of the amount referred to in paragraph 2 (a), plus transport costs in part for the current year, after this amount has been increased by the rise in production costs less producti ­ vity growth ; whereas the reference price may, however, not be lower than in the preceding marketing year ; Whereas producer prices are to correspond to the average of the prices recorded on the representative market or markets situated in the production areas where prices are lowest, during the three years prior to the date on which the reference price is fixed, for a home-grown product with defined commercial charac ­ teristics, being a product or variety representing a substantial proportion of the production marketed over the year or over part thereof and satisfying specified requirements as regards market preparation ; whereas, when the average of prices recorded on each represen ­ tative market is being calculated, prices which could be considered excessively high or excessively low in relation to normal price fluctuations on that market are to be disregarded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular Article 27 ( 1 ) thereof, Whereas Article 23 ( 1 ) of Regulation (EEC) No 1035/72 provides that reference prices for the whole Community are to be fixed each year before the begin ­ ning of the marketing year ; Whereas the importance of Clementine production in the Community is such that a reference price must be fixed for that product ; Whereas the period during which Clementines harvested during a given crop year are marketed extends from October to 1 5 May of the following year ; whereas the quantity put on the market during October and from 1 March to 15 May of the following year represents only a small percentage of that marketed over the whole marketing year ; whereas the reference price should therefore be fixed only for the period running from 1 November to the last day of February of the following year ; Whereas the fixing of a single reference price valid for the whole marketing year appears to be the solution most suited to the particular nature of the Community market in the product in question ; Whereas Article 23 (2) (b) of Regulation (EEC) No 1035/72 stipulates that reference prices are to be fixed at the same level as for the preceding marketing year, adjusted, after deducting the amount referred to in paragraph 2 (a) of that Article, the standard cost of transporting Community products between production areas and Community consumption centres in the preceding year, by :  a maximum of 1 5 % over two marketing years,  the increase in production costs for fruit and vege ­ tables, less productivity growth, and  the amount referred to in paragraph 2 (a) of that Article, HAS ADOPTED THIS REGULATION : Article 1 For the 1985/86 marketing year, the reference price for fresh Clementines falling within subheading 08.02 B I of the Common Customs Tariff, expressed in ECU per 100 kilograms net of packed products of quality class I , of all sizes, shall , for the period 1 November to 28 February, be 56,15. Article 2 (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . This Regulation shall enter into force on 1 November 1985 . No L 204/22 Official Journal of the European Communities 2. 8 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1985. For the Commission Frans ANDRIESSEN Vice-President